Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has perfected foreign priority claim to AU2015203226, and therefore has pre-dated the Palmer reference (US 2017/0027262). This has overcome the rejection under 35 USC 103 of the claims are being obvious over Palmer.
The claims are allowable because the prior art does not disclose or suggest an apparatus comprising a net having ends which are sewn together approximately two thirds along their length to form a tube having a V-shaped slit, defining a head cover comprising an elasticized head opening and a hair basket portion with a hair basket opening, the V-shaped slit extending to the hair basket opening, an elastic strap coupled to the hair basket opening and being long enough to wrap around the elasticized head opening, and a cord lock with the elastic strap extending therethrough, the cord lock being configured to allow the user to adjust the size of the hair basket opening and secure the hair basket opening about the elasticized head opening as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732